Citation Nr: 1636352	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  13-17 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to June 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

These matters were previously before the Board in April and October 2015, they were remanded for additional development.  The requested actions have been undertaken, and the case has since returned to the Board for adjudication.  

The Board notes that in July 2016, it requested a medical expert opinion from the Veterans Health Administration (VHA) regarding the Veteran's claims, and it received the requested opinion in August 2016.  In general, a claimant is entitled to respond to a VHA opinion within 60 days of being furnished with a copy of the opinion.  See 38 C.F.R. § 20.903(a).  The Board acknowledges that the Veteran has not been furnished with a copy of the VHA opinion.  However, where, as here, the Board is granting the benefits sought on appeal, any error concerning notice of the VHA opinion and subsequent opportunity to respond is not prejudicial to the Veteran.  Therefore, the Board may proceed to adjudicate the Veteran's claims.  

As noted in the Board's October 2015 remand, the issue of entitlement to compensation for bilateral hearing loss pursuant to 38 U.S.C.A. § 1151 as a result of a November 2010 VA examination was raised by the record in a July 2011 statement.  Although the Board referred this matter to the Agency of Original Jurisdiction (AOJ), the record does not indicate that action has been taken.  As the Board does not have jurisdiction over this issue, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss was caused by his active duty service.  

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus was caused by his active duty service.  


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the criteria for service connection for the Veteran's bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).  

2.  Resolving doubt in the Veteran's favor, the criteria for service connection for the Veteran's tinnitus disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) and Stegall Compliance

The VCAA describes VA's duties to notify and to assist veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting the benefits sought on appeal, namely, service connection for bilateral hearing loss and tinnitus disabilities.  Thus, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error is not prejudicial to the Veteran and will not be discussed further.  

Similarly, while the Board must ensure compliance with prior remand directives, where, as here, the benefits sought are being granted in full, discussion regarding compliance with prior remand instructions is not necessary because even if an error was committed, it is not prejudicial to the Veteran.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

II.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  E.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purpose of applying the laws administered by VA, impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Even if audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may still establish service connection for a current disability due to impaired hearing by submitting evidence that the disability is causally related to service.  See Hensley, 5 Vet. App. at 160.  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See id.

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  As set forth in an October 2010 statement, July 2011 notice of disagreement, and May 2013 VA Form 9, the Veteran contends that during service, he was exposed jet engine noise for several years when serving as a navigator, which caused his current disabilities.  The Veteran maintains that during his final months of active duty, he began to notice difficulty hearing certain intercom and radio traffic and compensated for such difficulty by increasing the volume on his devices.  The Veteran provides that he did not report hearing difficulty while in service because he thought any hearing difficulty he was experiencing was temporary.  The Veteran asserts that since service, he has experienced "continuing sounds," such as buzzing noises, which have increased in severity over the years.  The Veteran also maintains that he was not exposed to ongoing loud noises following service.  

As an initial matter, the Board notes that VA utilizes values set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI) for determining whether a hearing loss disability is present.  Prior to November 1967, service department audiometric results were reported using standards set forth by the American Standard Association (ASA).  Since November 1967, those standards have been set by ISO-ANSI.  Thus, in assuming that the Veteran's pre-November 1967 in-service audiometric findings used the ASA standard, the Board converted pertinent audiometric results using the ISO-ANSI standards to facilitate data comparison when reviewing his claim.  For ISO-ANSI conversion, the Board added (+15), (+10), (+10), (+10), and (+5) to audiometric results for the frequencies 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  

Reports of medical examination dated in June 1965, September 1965, July 1966, December 1966, December 1967, and December 1968 provide that the Veteran's ears and drums were clinically evaluated as normal and do not reflect a hearing loss disability as set forth by VA standards.  

At his separation examination, the Veteran denied a history of hearing loss.  The January 1970 report of medical examination provides that the Veteran's ears and drums were clinically evaluated as normal.  Based on audiometric testing, there was a threshold shift in the Veteran's hearing since the June 1965 examination, but there is no indication of a hearing loss disability as defined by VA regulations.  

Following service, a November 2009 private treatment record from the Jacksonville Hearing & Balance Institute provides that the Veteran complained of decreased hearing and tinnitus in both ears.  The treatment records list exposure to noise from airplanes/jets for five years as an initiating event of hearing loss.  The physician's impressions included bilateral sensorineural hearing loss.  

The Veteran was afforded VA hearing loss and tinnitus examinations in November 2010 and June 2015.  As set forth in the November 2010 VA examination report, puretone audiometry revealed normal sloping to moderately-severe sensorineural hearing loss in the right ear and a mild sloping to profound mixed hearing loss in the left ear.  Both examiners opined that the Veteran's current hearing loss and tinnitus disabilities were less likely than not related to in-service noise exposure, bilateral otitis media, or right retracted eardrum.  The examiners stressed that the Veteran's service treatment records showed normal hearing acuity at entrance and separation, that there was no objective evidence of the onset of hearing loss or tinnitus in service, and that the Veteran was diagnosed with hearing loss approximately 40 years after service.  The June 2015 examiner also referenced a study finding that there was an insufficient scientific basis to conclude that noise-induced permanent hearing loss will develop long after noise exposure.  

Both examiners indicated that it was as likely as not that tinnitus was a symptom associated with hearing loss.  The June 2015 examiner also provided that according to the Noise Manual, only seldom does noise cause a permanent tinnitus without also causing hearing loss.  

The Board requested a VHA medical opinion regarding the Veteran's disabilities in July 2016.  Based on a review of the Veteran's claims file, the examiner opined that because the audiometric testing at entrance and separation from service showed no significant threshold of worsening, it was less likely than not that the Veteran's bilateral hearing loss was etiologically related to his active service.  

With respect to the Veteran's tinnitus, the examiner stressed the Veteran's high probability of noise exposure as a navigator and reported onset of bilateral tinnitus while in the military, and opined that it was at least as likely as not that the Veteran's tinnitus was due to in-service noise exposure.  The examiner provided that his opinion was based on expert knowledge that tinnitus often accompanies exposure to loud noise, with, or without, permanent hearing loss.  The examiner also noted that tinnitus may be regarded as an early manifestation of noise-induced hearing loss in patients with a history of exposure to noise.  



	Analysis

As noted above, to establish service connection, there must be evidence of: a current disability, an in-service incurrence or aggravation of a disease or injury, and a nexus between the two.  See Shedden, 381 F.3d at 1167.  Given the Veteran's puretone threshold levels as set forth in the November 2010 and June 2015 VA examination reports, the Veteran has a bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  The medical evidence of record and the Veteran's competent and credible reports of tinnitus symptoms, such buzzing noises in the ears, establishes a current disability of tinnitus.  See Charles, 16 Vet. App. at 374.  As set forth in the March 2013 Statement of the Case, in-service exposure to acoustic trauma is conceded given the Veteran's military occupation specialty of tanker navigator.  Thus, for the purposes of establishing service connection on a direct basis, the first two Shedden elements, a current disability and an in-service injury, are met.  See Shedden, 381 F.3d at 1167.  Therefore, the question before the Board is whether the Veteran's disabilities are associated with his active service.  

	Hearing Loss

While the Board acknowledges that VA examiners have opined that the Veteran's bilateral hearing loss is less likely than not due to his active service, the record nevertheless establishes that service connection for bilateral hearing loss is warranted.  In opining that it was less likely than not that the Veteran's bilateral hearing loss disability was etiologically related to his active service, the examiners relied largely on the fact that the Veteran's hearing was within normal limits throughout service, there was no significant threshold shift in the Veteran's hearing during service, and the Veteran was diagnosed with bilateral hearing loss approximately 40 years after service.  However, in opining that the Veteran's tinnitus was likely due to in-service noise exposure, the VHA examiner stated that tinnitus often accompanies exposure to loud noise and that tinnitus may be regarded as an early manifestation of noise-induced hearing loss in patients with a history of noise exposure.  Moreover, according to the June 2015 examination report, only seldom does noise cause a permanent tinnitus without also causing hearing loss.  Thus, when considered as a whole, the VA examination reports and medical opinions suggest that the Veteran's in-service noise exposure caused not only his tinnitus, but also, his bilateral hearing loss.  

Other evidence of record also supports a finding that the Veteran's bilateral hearing loss is the result of active duty service.  As detailed above, a November 2009 private treatment record notes that an initiating event of the Veteran's hearing loss was noise exposure from airplanes and jets for five years.  From a review of the treatment record, the treating physician thoroughly considered the Veteran's medical history and current condition, and the treatment record is therefore reliable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008).  Additionally, during the course of the appeal, the Veteran has consistently maintained that during his final months of active duty, he experienced difficulty hearing certain radio and intercom traffic and had to compensate by adjusting the volume on his devices.  The Board notes that as a lay witness, the Veteran is competent to report observable symptomatology, such as difficulty hearing; moreover, the Board has no reason to doubt the Veteran's reports.  See Charles, 16 Vet. App. at 374-75.  

Therefore, notwithstanding the negative etiology opinions of record, there is at least an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss disability was caused by his active duty service.  As the positive and negative medical evidence of record is at least in relative equipoise, the benefit-of-the-doubt rule applies, and service connection for the Veteran's bilateral hearing loss disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 54.  

	Tinnitus

Despite conflicting medical opinions as to whether the Veteran's tinnitus is the result of active service, the evidence of record establishes that service connection for tinnitus is warranted.  

In opining that the Veteran's tinnitus was less likely than not due to service, the November 2010 examiner relied on the Veteran stating that he noticed his symptoms of tinnitus one year prior.  However, based on a July 2011 statement from the Veteran, this notation was incorrect; instead, he first noticed symptoms during service that he thought were temporary.  As the Veteran's statement suggests that the November 2010 examiner may have based her opinion on incorrect data, and the Board has no reason to doubt the Veteran's assertion that the reported onset date was incorrect, the Board affords limited probative value to this opinion.  

In rendering his opinion, the June 2015 examiner stressed that there was no objective evidence of the onset of tinnitus during service, or of continuity of symptomatology since service.  However, the June 2015 did not address the Veteran's reports that he first experienced tinnitus symptoms during service and that they have progressively increased in volume over time.  The Board notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of a lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Veteran is competent to report sounds in his ears and the history of such symptoms; further, the Board finds no reason to doubt the Veteran's reports.  See id.; see also Charles, 16 Vet. App. at 374-75.  Moreover, despite the lack of objective medical evidence of tinnitus prior to 2009, the VHA examiner opined that the Veteran's tinnitus was at least as likely as not due to in-service noise exposure.  The Board places significant weight on the fact that the VHA examiner appeared to consider the entire context of the Veteran's tinnitus disability when rendering his opinion, including the Veteran's subjective reports indicating continuity of symptomatology since service and his military occupational specialty.  See Nieves-Rodriguez, 22 Vet. App. at 301-04.  In light of the above, the Board finds that the negative opinions of record are outweighed by other, more probative evidence of record indicating that the Veteran's tinnitus is at least as likely as not due to his active service.  

Thus, notwithstanding the negative etiology opinions of record, there is at least an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus was caused by his active duty service.  As the positive and negative medical evidence of record is at least in relative equipoise, the benefit-of-the-doubt rule applies, and service connection for the Veteran's tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


